214 F.2d 550
SARVIS,v.PIEDMONT & N.Ry.Co.
No. 6817
United States Court of Appeals, Fourth Circuit.
Argued June 10, 1954.Decided July 16, 1954.

Basil L. Whitener and Grady B. Stott, Gastonia, N.C.  (Henry L. Kiser, Bessemer City, N.C., on brief), for appellant.
Carl Horn, Jr., Charlotte, N.C.  (W. S. O'B.  Robinson, Jr., and W. B. McGuire, Jr., Charlotte, N.C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal in an action for damages heard in the court below by the judge without a jury.  Plaintiff had gone upon the premises of defendant for the purpose of buying some cantaloupes.  He climbed into a box car at the invitation of defendant with this end in view and was injured when jumping out of the car to the ground.  He contends that he was a business visitor or invitee on the premises and that defendant was negligent in failing to provide him a safe means of getting from the car to the ground.  The trial judge found that there was no negligence on the part of the defendant and that plaintiff's injury was due to his own negligence.  We find nothing in the record which would justify our interfering with these findings.


2
Affirmed.